Citation Nr: 0602304	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 
May 1998 rating decision by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the veteran's claim for 
service connection for hearing loss and tinnitus.  In March 
2002 and April 2002, the RO awarded the veteran service 
connection for tinnitus and hearing loss, respectively, with 
an effective date of April 24, 1998, the date of the 
veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in December 2002.  A 
transcript of the hearing is of record.  In March 2003, 
November 2003, and February 2005, the Board remanded the 
veteran's appeal to the RO for further development.  The case 
was recently returned to the Board in November 2005.


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was 
denied by an RO rating decision dated November 18, 1981.  In 
December 1981, the veteran was notified of the denial of his 
claim and did not appeal this decision.  The decision became 
final.

2.  Thereafter, a claim to reopen the previously disallowed 
claim for service connection for bilateral hearing loss and 
tinnitus was not received before April 24, 1998.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 24, 
1998, for the grant of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 1998, prior to the enactment of the VCAA.  

An RO letter dated in March 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2005 letter, VA notified the veteran of his 
responsibility to submit evidence that showed he was entitled 
to an earlier effective date for the grant of his claim of 
service connection for bilateral hearing loss and tinnitus.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the July 2002 statement of the case and March 
2003, October 2004, and August 2005 supplemental statements 
of the case provided guidance regarding the evidence 
necessary to substantiate his claim.  The March 2003, 
November 2003, and February 2005 Board remands also provided 
guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

The veteran and his representative argue that the veteran 
should be entitled to an earlier effective date for the grant 
of service connection for bilateral hearing loss and 
tinnitus, effective April 24, 1998, because at the time of 
the original November 1981 RO denial of service connection, 
evidence that should have been of record, was not of record 
and was not relied upon by the RO when deciding his claim of 
service connection for bilateral hearing loss and tinnitus.

The Board notes that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release from service if an 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

As it relates to reopened claims, as in the veteran's case, 
the effective date of the grant of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

After review of the evidence of record, the Board finds that 
an effective date earlier than April 24, 1998 for the grant 
of service connection for bilateral hearing loss and tinnitus 
is not warranted.  As such, the Board notes that in a 
November 1981 rating decision, the RO denied the veteran 
service connection for his bilateral hearing loss and 
tinnitus.  The veteran was notified of this decision in a 
December 1981 RO letter, which also included his appellate 
rights.  The veteran did not appeal this decision.  In this 
regard, the veteran noted in his July 2002 notice of 
disagreement that he did not appeal the November 1981 RO 
decision.  The veteran argues that there was evidence that 
should have been of record at the time of the November 1981 
RO decision, such as his service medical records, that were 
not of record at that time, but were relied upon to 
subsequently award service connection, effective April 24, 
1998.  However, this argument was addressed in the November 
2003 Board decision where it was found that there was no 
clear and unmistakable error in the RO's November 18, 1981 
rating decision.  As the veteran did not appeal this Board 
decision, the decision became final, and that issue is no 
longer before the Board.  Therefore, the Board must find that 
the veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus prior to April 24, 1998 
and subsequent to the November 18, 1981 final RO rating 
decision, to award an effective date for the grant of service 
connection earlier than April 24, 1998.  In this regard, the 
Board notes that the evidence of record does not show that a 
formal or informal claim was received prior to April 24, 1998 
and after the November 1981 denial of service connection.  
Moreover, the veteran does not assert that he submitted a 
claim for service connection for bilateral hearing loss and 
tinnitus prior to April 24, 1998.  As the evidence of record 
does not show that a claim for service connection for 
bilateral hearing loss or tinnitus or any medical evidence 
that could be deemed an informal claim, was received by the 
RO before April 24, 1998, and after November 1981, the final 
denial for service connection, and the veteran did not appeal 
the November 1981 RO rating decision, an earlier effective 
date for the grant of service connection for bilateral 
hearing loss and tinnitus is not warranted.




ORDER

An effective date prior to April 24, 1998, for the grant of 
service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


